11-1370-ag
         Lin v. Holder
                                                                                       BIA
                                                                               A076 515 153
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of June, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSEPH M. McLAUGHLIN,
 9                REENA RAGGI,
10                    Circuit Judges.
11       _______________________________________
12
13       SHING LIN,AKA SHEN LIN,
14                Petitioner,
15
16                       v.                                     11-1370-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Theodore N. Cox, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; David Bernal, Assistant
27                                     Director; Jesse M. Bless, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, Civil Division, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Shing Lin, a native and citizen of China, seeks review

 6   of a March 22, 2011, order of the BIA denying his motion to

 7   reopen his removal proceedings.     In re Shing Lin, No. A076

 8   515 153 (B.I.A. Mar. 22, 2011).     We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).    Here, the BIA did not abuse its discretion

14   by denying Lin’s 2010 motion to reopen as untimely, as he

15   filed it nearly eight years after his final order of

16   removal.     See 8 U.S.C. § 1229a(c)(7)(C)(i).

17       Although the time limits on motions to reopen may be

18   excused when the movant demonstrates changed country

19   conditions, id. § 1229a(c)(7)(C)(ii), as the BIA concluded,

20   only Lin’s personal circumstances had changed, as his claim

21   was based on the fact that he joined the Chinese Democratic

22   Party in 2008 while in the United States, see Wei Guang Wang

23   v. BIA, 437 F.3d 270, 274 (2d Cir. 2006).        Moreover, the BIA

                                     2
 1   reasonably declined to give weight to Lin’s evidence.     See

 2   Jian Hui Shao v. BIA, 465 F.3d 497, 501 (2d Cir. 2006)

 3   (holding that this Court generally defers to the agency

 4   regarding the weight of evidence).

 5       The BIA also reasonably determined that Lin failed to

 6   demonstrate any change in China, because the evidence showed

 7   that current conditions were similar to those at the time of

 8   his original hearing.   See In re S-Y-G-, 24 I. & N. Dec.

 9   247, 253 (BIA 2007) (“In determining whether evidence

10   accompanying a motion to reopen demonstrates a material

11   change in country conditions that would justify reopening,

12   we compare the evidence of country conditions submitted with

13   the motion to those that existed at the time of the merits

14   hearing below.”).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.    Any pending request for

20   oral argument in this petition is DENIED in accordance with

21   Federal Rule of Appellate Procedure 34(a)(2), and Second

22   Circuit Local Rule 34.1(b).

23                                 FOR THE COURT:
24                                 Catherine O’Hagan Wolfe, Clerk
25
26


                                    3